Title: To George Washington from Joseph Reed, 22 December 1779
From: Reed, Joseph
To: Washington, George


        
          Sir
          [22 Dec. 1779]
        
        Your Favour of the 16th Instt advising us of the melanch[o]ly State of the Army came to Hand on Sunday Evening, & was early the next Morning laid before the Council. Soon after a Committee of Congress laid before us a Letter on the same Occasion & to the same Import. We did not consider it wise or prudent to spend Time in unavailing Complaints of Misman[a]gement or Neglect but to endeavour to apply a Remedy. For this Purpose we caused Inquiry to be made of the Quantity of Flour in the Town & its Vicinity, & found a greater Supply than at first we expected; the whole amounting to 2500 Barrlls which might be spared, of all which we gave immediate Notice to Congress pointing out the Places where it lay & offering our utmost Aid & Assistance in procuring it, if the Possessors made any Difficulty to part with it. We also find on farther Inquiry that there are some Quantities of Wheat in the Brandywine & other Mills which with Attenti[o]n may be procured for publick Purposes. The Crops in this State are very far from being so plentiful as was believed some Time ago—the Supply of the French Fleet & the Draught of our Flour to Baltimore & Wilmington where the Embargo has not been executed with the same Strictness as in this Port has also very much lessened our natural Stock. Added to this we supply from this State only a greater Number of Rations than the whole of the Continental Army. Those drawn in this Town alone amounting to 9400 & that during the whole of this Summer. This heavy Consumpti[o]n must necessarily exhaust our Resources & prevent our giving that Aid which might otherwise be expected. However your Excelly may be assured that nothing shall be wanting on our Part to give the necessary Relief whatever we may think of the Causes of such a Calamity. The Assembly will meet in a short Time, Taxes are in vigorous Collecti[o]n throughout this State—& if some fatal unforeseen Influence does not blast our Prospects we think a similar Scene will never present itself.
        I am now also to thank your Excelly for your Favour of the 22d November directing the Dismissi[o]n of the Militia & for the favourable Sentiments it contains of a publick as well as personal Nature. Happily the Orders given were not marching

Orders but to hold themselves in Readiness so that all Expence of Provisions & of every other Nature has been saved except the Pay & Bounty of about 200 Men, which latter has been reduced one third—About half of these were kept in Pay for 2 Months at the Request of the Board of War to escort Prisoners to Maryland—so that we have the Pleasure of having avoided putting the States to any Inconvenience or Expence, & yet I flatter myself we should ⟨in⟩ Case of Necessity have furnished as large a Body of Men as would have been required & as good as that Service intitles us to expect. I have the Honour to be with very grea⟨t⟩ Respect & Regard Your Excellys Most Obed. & Very Hbble Servt.
      